DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary 
Applicant’s response and amendment filed on 04/09/2020 have been acknowledged. 
             The status of claims
Claim 1 has been amended. 
Claim 11 has been canceled.
Claims 1-10, 12-20 are pending. 
Claims 1-6 and 17-18 that read on the elected species of test compound as a small molecule compound that binds to PAPD5 and PAPD7, wherein the small molecule has a compound of formulation I are considered.  
Claims 7-10, 12-16 and 19-20, which are not read on the elected small molecule of compound with formulation I, are withdrawn from consideration. 
Claim Objections
The objection of Claims 1 has been removed necessitated by Applicants’ amendment.  
Double Patenting
The provisional double patenting rejection of Claims 1-6, 10 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-19 and 23-25 of copending Application No. 17,310,789 (reference application) has been removed because the argument is persuasive. While the current claimed method is directed to a generic screening method, and it is neither only enable to screen or identify a siRNA or shRNA or single strange antisense oligonucleotide as the inhibitor of PAPD5 or PAPD7 nor obviously then just use such RNA molecule to treat HBV infection. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or 

Authorization for this examiner’s amendment was given in an interview with Loren R Hulse on April 15, 2021.

The application has been amended as follows: 
Claim 3 (currently amended): In line 3 after “identity to” delete “an” insert --- one of the --- at line 6 after “identity to “ delete “an”  and insert --- one of the --- 
Claim 4 (currently amended): In line 3 after “identity to” delete “an” insert --- one of the --- at line 6 after “identity to “ delete “an”  and insert --- one of the ---
Claim 7 (currently amended): In line 3 after “identity to” delete “an” insert --- one of the --- at line 6 after “identity to “ delete “an”  and insert --- one of the ---
Claim 18 (currently amended): In line 3 after “identity to” delete “an” insert --- one of the --- at line 6 after “identity to “ delete “an”  and insert --- one of the ---
Claims 7-10, 12-13, 15-16, 19 and 20 canceled. 
Claims 1-6 and 17-18 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests using PAPD5 and PAPD7 as a target for screening an inhibitor to treat HBV infection. 
 					     Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648